93 S.W.3d 854 (2003)
William S. SMITH and Roxanne Smith, Respondents,
v.
Gregory O'TOOLE, Appellant.
No. ED 80423.
Missouri Court of Appeals, Eastern District, Division Two.
January 14, 2003.
William F. Whealen, Jr., Miller & Steeno, P.C., St. Louis, MO, for appellant.
*855 Frank Carretero, Frank J. Carretero, L.L.C., St. Louis, MO, for respondents.
Before PAUL J. SIMON, P.J., GARY M. GAERTNER, SR., J., KATHIANNE KNAUP CRANE, J.

ORDER
PER CURIAM.
Appellant, Gregory O'Toole, ("appellant") appeals from the judgment of the Circuit Court of St. Louis County finding him liable to respondents, William S. Smith and Roxanne Smith ("respondents") in the amount of $5,845.72. Respondents filed a cause of action against appellant for breach of contract and unjust enrichment in regards to the replacement of a septic system. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and conclude the judgment of the trial court is supported by substantial evidence and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).